COMPOSITE
EXHIBIT “A”
                                    The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                 850/561-5600
   Executive Director                                                           www.FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 0028530
                                                      Fernando LaTour Tamayo
                                                      Coffey Burlington
                                                      2601 S Bayshore Dr Ph 1
                                                      Miami, FL 33133-5460
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on September 22, 2006.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 26th day of February, 2021.




Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-124172
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                      BROOKLYN DIVISION

                                   CASE NO.: 21-MJ-1 10-CLP-1


UNITED STATES OF AMERICA,

                 Plaintiff,
vs.

PUSHPESH KUMAR BAID,

                 Defendant.


      AFFIDAVIT IN SUPPORT OF MOTION TO ADMIT COUNSEL PftOIAC ZICE

         I, Fernando L. Tamayo, being duly sworn, hereby depose and say as follows:

          l      I am a Partner with the law firm of Coffey Burlington, P.L., 2601   South Bayshore

Drive, PH-l, Miami, Florida 33133,305-858-2900. I have been an attorney at Coffey Burlington,

P.L. since 2010. My Florida Bar Number is: 28530.

         2.      I submit this affidavit in support of my motion for admission to practice pro hac

vice in the above-captioned matter.

         3.      As shown in the Certificate of Good Standing annexed hereto, I am a member in

good standing of the bar of the State of Florida, admitted September 22,2006.

         4.      There are no pending disciplinary proceedings against me in any state or federal

court.

         5.      I have never been held in contempt of court.

         6.      I have not been convicted ofa felony.

         7.      I have not been censured, suspended, disbarred or denied admission or readmission

by any court.

                                       coFFEY I eUnrrrueroru
         2601 South Bayshore Drive, Penthouse, Miami, FL33133.T.305.858.2900 F.305.858.5261
        8.      I will faithfully         adhere   to all rules applicable to conduct in connection with any

activities in this Court.

        9.      Wherefore, your affiant respectfully submits that he be permitted to appear as

counsel and advocate pro hac vice inthe above-captioned matter for Defendant Pushpesh Kumar

Baid.




                                                               Fernando L.



STATE OF FLORIDA
COUNTY OF MIAMI-DADE

        The foregoing instrument was sworn to (or affirmed) and subscribed before me by means

of physical presence this 26th day of February,2}2l, by Fernando L. Tamayo, who is personally

known to me.




                      tE!6ll Jtt! JACo$
                  lldtrt h,bllc ttilr El flaldr
                    Cmmltrloo T Hlr 0t8t9t                     Notary Public
                    Coon. &phcr &t t, 2071
                  lAy
                          llrtloorl ltotrry Arm.
                                                                ftnglisSr^\Sor<- otCJ
                                                               Name typed, Printed or Stamped
                                                               My Commission Expires:




                                                           2

                                        coFFEY I AUnllNeroru
          2601 South Bayshore Drive, Penthouse, Miami, FL33133.T. 305'858.2900           F. 905.858.5261
My registration number is: 4435574.
